DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claims 8-10 and 20 for "atmospheric pressure" and in claim 2, line 3, for “fluid”.
Appropriate corrections are required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophardt (US 2015/0209811).
Regarding claim 1, Ophardt discloses a method of generating foam (fig.14) comprising: delivering a liquid (14) and a first volume of air (via 170) through a first foam generator (164) to generate a first foam ([0106]); and delivering the first foam ([0106]) and a second volume of air (270) through a second foam generator (264) to generate a second foam ([0106]).
Regarding claim 2, Ophardt discloses regulating fluid flow through the first foam generator using a high pressure valve (via 102, see lower end of 70 in fig.14); wherein the high pressure valve prevents fluid from flowing past the high pressure valve unless the fluid is at or above a threshold pressure (see [0068], in operation, pressure in reservoir 13 must be higher than fluid above 102 in order to open the valve and vice versa in closing the one way valve).
Regarding claim 3, Ophardt discloses the high pressure valve comprises a one- way valve ([0100]).
Regarding claim 6, Ophardt discloses the liquid and the first volume of air are delivered to the first foam generator at a first pressure that is greater than atmospheric pressure (proper operation of the device requires to deliver pressure at above intake atmospheric pressure, see also [0068]).
Regarding claim 7, Ophardt discloses the first foam and the second volume of air are delivered to the second foam generator at a second pressure that is lower than the first pressure ([0068], [0100], pressure drop occurs when the liquid and air are flowing upward from reservoir 13 to foam generators 164 and 264).
Regarding claim 11, Ophardt discloses the liquid and the first volume of air are delivered through the first foam generator by a pump mechanism (70 and 170); wherein the pump mechanism draws the liquid from an unpressurized liquid reservoir (via 70); and wherein the pump mechanism draws the air from an unpressurized air source (via 170).
Regarding claim 12, Ophardt discloses the method is performed using a foam dispenser; and wherein the unpressurized air source comprises an external environment surrounding the foam dispenser ([0110], air drawn from atmosphere).
Regarding claim 13, Ophardt discloses the pump mechanism is manually activated ([0093]).
Regarding claim 15, Ophardt discloses the liquid comprises a hand cleaning liquid ([0058]).
The device shown by Ophardt will perform the method recited in claims 1-3, 6-7, 11-13 and 15 during normal use and operation of the dispensing device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 4-5 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ophardt (US 2015/0209811).
Regarding claims 4-5, Ophardt is silent in disclosing the threshold pressure is at least 0.5 bar and 1.5 bar above atmospheric pressure.
	Instead, Ophardt discloses the first stage pump delivers the liquid and the first volume of the air to the first foam generator at a pressure that is above atmospheric pressure (see [0108], air is withdraw from atmosphere via air pumps 170, 270 and 370 and the foam product is pumped back into atmosphere; the operation of the device requires to pressurize the 1.0 bar air withdrawn from atmosphere to a higher pressure than atmospheric pressure in order to be able to lift the valve 102 that results in discharging the foam, see also [0068]). Further, Applicant has not disclosed that having pressures of 0.5/ and 1.5 bar above atmospheric pressure solves any stated problem or is for any particular purpose other than properly operating a foam making dispensing device in which the device of Ophardt delivers the same end result. Moreover, similar to the Applicants’ device, it appears that the device of Ophardt would perform equally well with the pressure values as cited in the above. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pressures of 0.5/ and 1.5 bar above atmospheric pressure because such a range of pressures do not appear to provide any unexpected results.
Regarding claims 8-10, Ophardt is silent in disclosing the first pressure is at least 0.5, 1.5 and or in a range of 0.5 to 2.5 bar above atmospheric pressure.
Instead, Ophardt discloses the first stage pump delivers the liquid and the first volume of the air to the first foam generator at a pressure that is above atmospheric pressure (see [0108], air is withdraw from atmosphere via air pumps 170, 270 and 370 and the foam product is pumped back into atmosphere; the operation of the device requires to pressurize the 1.0 bar air withdrawn from atmosphere to a higher pressure than atmospheric pressure in order to be able to lift the valve 102 that results in discharging the foam, see also [0068]). Further, Applicant has not disclosed that having pressures of 0.5/1.5 and or in a range of .5 to 2.5 bar above atmospheric pressure solves any stated problem or is for any particular purpose other than properly operating a foam making dispensing device in which the device of Ophardt delivers the same end result. Moreover, similar to the Applicants’ device, it appears that the device of Ophardt would perform equally well with the pressure values as cited in the above. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pressures of 0.5/1.5 and or in a range of .5 to 2.5 bar above atmospheric pressure because such a range of pressures do not appear to provide any unexpected results.
The device shown by Ophardt will perform the method recited in claims 4-5 and 8-10 during normal use and operation of the dispensing device.
 	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ophardt (US 2015/0209811) in view of Ophardt, herein after Ophardt-2 (US 2006/0273114).
Ophardt is silent in disclosing the first foam generator comprises a screen; and wherein the second foam generator comprises a porous member for generating turbulence when the air and the first foam pass simultaneously through the porous member.
	However, Ophardt-2 teaches the common and well-known features of having 
a screen and a porous foam generator for generating turbulence when the air and the first foam pass simultaneously through the porous member (elements 57 and 188 as screen [0098], and 56 as a turbulence production porous [0081]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the foam generators of Ophardt to  screen and porous as taught by Ophardt-2 in order to provide quality foam.
The device shown by Ophardt and Ophardt-2 in combination will perform the method recited in claim 14 during normal use and operation of the dispensing device.
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: 
Ophardt (US 2006/0273114) discloses foam generators 56, 58 and 188 via pump assembly 10; and similarly, Wang (US 2012/0080539) discloses foam generators 131 and 132 via pump assembly 10. It appears that the limitations of claim 1 can be addressed by a number of prior arts as cited in the above. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754